Citation Nr: 1022204	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include subacute peripheral neuropathy of the feet, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In March 2009 the Veteran testified at 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.

A May 18, 2009 Board decision denied the Veteran's claim of 
entitlement to service connection for peripheral neuropathy.  
The Veteran thereafter appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court) which, 
upon a December 2009 Joint Motion For Remand (that moved the 
Court to vacate the Board's May 18, 2009 decision), 
promulgated an Order on December 18, 2009 that granted the 
motion of the parties.  The granting of the motion had the 
effect of vacating the Board's May 18, 2009 decision that 
denied entitlement to service connection for peripheral 
neuropathy.

Evidence pertinent to the matter on appeal (lay statements 
from the Veteran's daughter and stepson) was received by the 
Board in May 2010.  The Veteran has waived initial RO 
consideration of this evidence.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The December 2009 Joint Motion noted (page 2), in pertinent 
part, as follows:

Remand of this claim is required because 
the Board [in its May 18, 2009 decision] 
did not provide adequate reasons and 
bases as to whether VA's duty to assist 
was triggered requiring that [the 
Veteran] be provided with a medical nexus 
opinion.

The December 2009 Joint Motion further noted that the record 
"contains a September 2006 private medical opinion stating 
that it is possible that [the Veteran's] subacute peripheral 
neuropathy could have been caused by AO exposure."

The Board observes that the regulations pertaining to Agent 
Orange exposure identify acute and subacute peripheral 
neuropathy for which presumptive service connection is 
granted based on exposure to Agent Orange.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Acute and subacute 
peripheral neuropathy, however, are transient peripheral 
neuropathy that appear within weeks or months of exposure to 
an herbicide agent and resolve within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note (2).  Even in cases 
where the presumptive provisions of 38 C.F.R. § 3.307(a)(6) 
and 38 C.F.R. § 3.309(e) do not apply, the Veteran can still 
establish service connection for peripheral neuropathy by 
competent and probative evidence showing that such disease is 
somehow related to service (including to Agent Orange 
exposure therein).  Combee v. Brown, 34 F.3rd 1039, 1045 
(Fed. Cir. 1994).

The December 2009 Joint Motion contains language that appears 
to state, at least implicitly, that the Veteran should be 
afforded a VA examination that addresses the medical matters 
presented by this appeal.  In this regard, the Board finds 
that because the Veteran has presumed inservice exposure to 
herbicides, has current peripheral neuropathy of the feet, 
and has submitted a September 2006 private medical opinion 
that suggests a link between herbicide exposure and his 
current peripheral neuropathy, that a remand for a VA 
examination is necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  The Board 
further observes that in written argument received in May 
2010, the Veteran's attorney also essentially requested that 
the Veteran's claim be remanded to the RO for the purpose of 
scheduling the Veteran for a VA examination.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine whether the Veteran has any 
peripheral neuropathy disability related 
to service, including exposure to 
herbicides during service.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any peripheral neuropathy disability 
that is related to service, including 
exposure to herbicides during service.

The examiner is asked to specifically 
state whether the Veteran had or has any 
acute or subacute peripheral neuropathy 
that appeared within weeks or months of 
exposure to an herbicide agent and 
resolved within two years of the date of 
onset.

2.  The AOJ should then, based on all the 
evidence of record, including the lay 
statements received in May 2010, 
readjudicate the issue of entitlement to 
service connection for peripheral 
neuropathy, to include subacute 
peripheral neuropathy of the feet, to 
include as due to exposure to Agent 
Orange.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



